UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


       -v-
                                                          CRIMINAL ACTION No. 19 Cr. 116 (KMW)
REINALDO ROMAN,
                                                                         ORDER
                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       Today, the Court issued an order that Defendant Reinaldo Roman be released pending his

sentencing date on the following conditions:

       (1) Mr. Roman must post a bond of $50,000 co-signed by three (3) responsible persons,

             one of which must be obtained prior to his release.

       (2) Mr. Roman shall be placed under 24-Hour HOME INCARCERATION to be enforced by

             location monitoring technology to be determined by Pretrial Services. Mr. Roman

             may only leave his residence for necessary medical services. All other leave from the

             residence must be submitted through defense counsel for the Court’s approval.

       (3) Mr. Roman is permitted to self-install the monitoring equipment under the direction

             and instruction of Pretrial Services.

       (4) Mr. Roman will reside at 2118 Wallace Avenue Apt. 3C, Bronx, NY 10462 and may not

             relocate without prior approval by Pretrial Services.

       (5) Travel is restricted to the Southern and Eastern Districts of New York.

       (6) The residence is not to have visitors other than family members or medical personnel.
(7) Mr. Roman must surrender any passport and may not make any new applications for

   any travel documents.

(8) Drug testing and treatment, and mental health evaluation and treatment, as directed

   by Pretrial Services.

(9) Pretrial supervision as directed by Pretrial Services.

(10)   Mr. Roman may not possess any firearm, destructive device, or other weapon.

(11)   Within two weeks of his release, Mr. Roman must purchase or secure an iPhone

   with Facetime capabilities for remote/virtual monitoring by Pretrial Services.

(12)   When home visits are scheduled by Pretrial Services, to the best of his ability, Mr.

   Roman shall comply with Pretrial Services requests to remove all cohabitants of the

   residents prior to the visit.

(13)   Mr. Roman must report and disclose to Pretrial Services when any cohabitant of

   the residence, including self, may be symptomatic of any illness.

(14)   Mr. Roman shall not be released until all conditions are met, including the

   availability of location monitoring equipment, with the exception of obtaining two of

   the three signatures of financially responsible persons, which must be obtained within

   one week of his release.

(15)   Within 24 hours of Mr. Roman’s release, Mr. Roman’s counsel must contact the

   Court to arrange a conference call in which Mr. Roman will participate to enable the

   Court to deliver the warnings about the importance of compliance with these

   conditions.




                                          2
         (16)   This order shall be effective for a period not to exceed 60 days, at which time the

            need for continued release under the “compelling reason” that release was ordered

            shall be revisited by the Court.

          The Court’s order is hereby MODIFIED to permit (i) Mr. Roman and one co-signer to sign

the bond by close of business on Monday, March 30, 2020, and (ii) Mr. Roman be fitted with

electronic monitoring, by close of business on Monday, March 30, 2020, such that these two

conditions are not required to be met for his release from detention at MCC.


Dated:          New York, New York
                March 27, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 3
